    Case: 1:21-cv-01239 Document #: 26 Filed: 04/07/21 Page 1 of 2 PageID #:523




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 PST Innovations, LLC          )
                               )                      Case No. 21-cv-1239
 v.                            )
                               )                      Judge: Hon. Sharon Johnson Coleman
 THE PARTNERSHIPS and          )
 UNINCORPORATED ASSOCIATIONS )                        Magistrate: Hon. Maria Valdez
 Hon. IDENTIFIED ON SCHEDULE A )
                               )



                                      NOTICE OF FILING


       PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed PLAINTIFF’S

MOTION FOR PRELIMINARY INJUNCTION.

       Pursuant to Tenth Amended General Order 20-0012, Plaintiff has not noticed the

Motions for a hearing, but Plaintiff is available for a telephonic hearing if requested by the Court.


Dated this 7th Day of April, 2021.            Respectfully submitted,



                                              By:    s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
    Case: 1:21-cv-01239 Document #: 26 Filed: 04/07/21 Page 2 of 2 PageID #:524




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the April 7, 2021, the PLAINTIFF’S MOTION FOR ENTRY OF

A PRELIMINARY INJUNCTION and MEMORANDUM OF LAW IN SUPPORT OF

PLAINTIFF’S MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION was filed with

the CM/ECF system. The Defendant’s will also be provided notice April 7, 2021, via e-mail to

the defendants identified in the Certificate of Service filed with the Court.




                                              By:     s/David Gulbransen/
                                                       David Gulbransen
                                                       Attorney of Record

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com




                                                  2
